                                                                     1   Debra I. Grassgreen (CA Bar No. 169978)
                                                                         Miriam Manning (CA Bar No. 178584)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         150 California Street, 15th Floor
                                                                     3   San Francisco, CA 94111
                                                                         Telephone: (415) 263-7000
                                                                     4   Facsimile:     (415) 263-7010
                                                                         E-mail:        dgrassgreen@pszjlaw.com
                                                                     5                  mmanning@pszjlaw.com

                                                                     6   David J. Bradford (admitted pro hac vice)
                                                                         Catherine Steege (admitted pro hac vice)
                                                                     7   Terri L. Mascherin (admitted pro hac vice)
                                                                         Katharine Ciliberti (admitted pro hac vice)
                                                                     8   JENNER & BLOCK LLP
                                                                         353 N. Clark St.
                                                                     9   Chicago, IL 60654
                                                                         Telephone: (312) 222-9350
                                                                    10   E-mail: dbradford@jenner.com
                                                                                  csteege@jenner.com
                                                                    11            tmascherin@jenner.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                  kciliberti@jenner.com
                                                                    12
                                                                         Attorneys for Defendant
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Uber Technologies, Inc.
                                            ATTORNEYS AT LAW




                                                                    14                             UNITED STATES BANKRUPTCY COURT
                                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                    15                                  SAN FRANCISCO DIVISION

                                                                    16   In re:                                             Case No. 20-30242 (HLB)
                                                                    17   ANTHONY SCOTT LEVANDOWSKI,                         Chapter 11
                                                                    18                                 Debtor.              Hon. Hannah L. Blumensteil
                                                                    19   ANTHONY SCOTT LEVANDOWSKI, an                      Adv. Pro. No. 20-03050 (HLB)
                                                                         individual,
                                                                    20                                                      UBER TECHNOLOGIES INC.’S
                                                                                                       Plaintiff,           MOTION TO STRIKE OR, IN THE
                                                                    21                                                      ALTERNATIVE, MOTION IN LIMINE
                                                                                        v.                                  TO EXCLUDE REBUTTAL EXPERT
                                                                    22                                                      REPORTS AND TESTIMONY OF
                                                                         UBER TECHNOLOGIES, INC.                            BENJAMIN ROSE AND JOSEPH SHAW
                                                                    23
                                                                                                       Defendant.           Date:    TBD (Pending Stipulation for OST)
                                                                    24                                                      Time:    TBD
                                                                                                                            Place:   (Telephonic Appearances Only)
                                                                    25                                                               United States Bankruptcy Court
                                                                                                                                     450 Golden Gate Ave.
                                                                    26                                                               Courtroom 19, 16th Floor
                                                                                                                                     San Francisco, CA 94102
                                                                    27
                                                                                                                            Objection Deadline: TBD
                                                                    28


                                                                        DOCS_SF:105290.1
                                                                     Case: 20-03050 85647/001
                                                                                         Doc# 203     Filed: 03/29/21   Entered: 03/29/21 22:35:11        Page 1 of 3
                                                                     1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                                                     2          Uber Technologies, Inc. (“Uber”) hereby moves this Court for an order granting its Motion

                                                                     3   to Strike or, in the Alternative, Motion in Limine to Exclude Rebuttal Expert Reports and Testimony

                                                                     4   of Benjamin Rose and Joseph Shaw (“Motion”) on the basis that the expert reports of Benjamin

                                                                     5   Rose and Joseph Shaw are untimely and do not constitute proper rebuttal reports in that they do not

                                                                     6   address or respond to any expert report tendered by Uber. As to Mr. Rose, Uber also moves on the

                                                                     7   basis that he relies on forensic images that Mr. Levandowski refused to produce in this case.

                                                                     8          This Motion is based on the Notice of Motion, the Memorandum of Points and Authorities,

                                                                     9   the supporting declaration of Katharine Ciliberti and all exhibits thereto, the pleadings from this case

                                                                    10   on file with the Court, all matters which the Court may take judicial notice and any further evidence

                                                                    11   or argument that may be made at the hearing on the Motion.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12          As noted in the accompanying Notice, counsel for Uber, Mr. Levandowski and Google LLC
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   are meeting and conferring on a stipulation asking the Court to shorten the time to brief and have the
                                            ATTORNEYS AT LAW




                                                                    14   Motion heard. Uber proposes to have the Motion heard on 24 days- notice instead of 28 days-notice

                                                                    15   as required by Bankruptcy Local Rule 7007 so that a hearing may be held on April 22, 2021 at 2:00

                                                                    16   PM.

                                                                    17          WHEREFORE, Uber respectfully requests that the Court enter an order (1) granting the

                                                                    18   Motion in its entirety; (2) striking the reports submitted by Benjamin Rose and Joseph Shaw, or, in

                                                                    19   the alternative, enter an order in limine excluding their testimony at trial; and (3) granting Uber’s

                                                                    20   such other and further relief as may be appropriate under the circumstances.

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                        DOCS_SF:105290.1
                                                                     Case: 20-03050 85647/001
                                                                                         Doc# 203      Filed: 03/29/21     Entered: 03/29/21 22:35:11        Page 2 of 3
                                                                     1   Respectfully Submitted,

                                                                     2   Dated: March 29, 2021                   PACHULSKI STANG ZIEHL & JONES LLP
                                                                     3
                                                                                                                 By:   /s/ Debra I. Grassgreen
                                                                     4                                                 Debra I. Grassgreen
                                                                                                                       Miriam Manning
                                                                     5
                                                                                                                       and
                                                                     6
                                                                                                                       JENNER & BLOCK LLP
                                                                     7                                                 David J. Bradford
                                                                                                                       Catherine Steege
                                                                     8                                                 Terri L. Mascherin
                                                                                                                       Katharine Ciliberti
                                                                     9
                                                                                                                       Attorneys for Uber Technologies, Inc.
                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                        DOCS_SF:105290.1
                                                                     Case: 20-03050 85647/001
                                                                                         Doc# 203   Filed: 03/29/21 2Entered: 03/29/21 22:35:11     Page 3 of 3
